UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7325


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAIWAN DAVIDSON CAMERON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00343-JCC-1; 1:07-CV-01268-JCC)


Submitted:   March 15, 2011                 Decided:    March 18, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Taiwan Davidson Cameron, Appellant Pro Se. Andrew John Ewalt,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Taiwan Davidson Cameron seeks to appeal the district

court’s    order      accepting         the    recommendation       of     the       magistrate

judge, treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2010) motion, and dismissing it

on that basis.             The order is not appealable unless a circuit

justice    or    judge      issues      a     certificate      of   appealability.             28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                    When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s     assessment          of    the    constitutional           claims    is

debatable       or    wrong.       Slack       v.    McDaniel,      529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion   states       a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have    independently            reviewed      the    record       and

conclude       that    Cameron      has       not    made    the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                                2
            Additionally, we construe Cameron’s notice of appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:          (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and    convincing          evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2010).                   Cameron’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented          in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.

                                                                                       DISMISSED




                                               3